 DECISIONS OF NATIONAL LABOR RELATIONS BOARDJacobo Marti & Sons, Inc. and United Food andCommercial Workers Union, Local 298, char-tered by United Food and Commercial WorkersInternational Union, AFL-CIO-CLC. Case 6-CA-13804September 22, 1982DECISION AND ORDERBY CHAIRMAN VAN DE WATER ANDMEMBERS FANNING AND JENKINSOn January 6, 1982, Administrative Law JudgeBenjamin Schlesinger issued the attached Decisionin this proceeding. Thereafter, Respondent filed ex-ceptions and a supporting brief, and the GeneralCounsel filed an answering brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings,' and conclusions2of the Administrative LawJudge and to adopt his recommended Order.3I Respondent hals excepted to certain credibility findings made by theAdministrative Lass Judge. It is the Board's established policy not tooverrule an administrative lax' iudge's resolutions with respect to credi-bility unless the clear plcpiondcrancc of all of the relevant evidence con-vinces us that Ihe res.-iltolls are incorrect Srtandard Dry Wall Products.Inc.. 91 NI[B H 544 (1I150), enifd. 188 F,2d 362 (3d Cir. 1951). We havecarefully examined the leccrd and find no basit foir reversing his findingsNo excepilons were filed to the Adininisiratic Iaw Judge's findingsthat Robert Syphrit and IDaxid Rolol are niit supervisors within the mean-ing of Sec 2(11) of the ActWe agree with the Admnilstralive lIaw Judge that David Root is Re-spondent's agent. but llly fo tiihe following reasons. Root worked on thenight shift. directinge eimployeeis n cleaning ihe equipment arid the plant.He also had some responsibili',' fot plant security. Root telephonedJacobo Marti wAheever- there .trce any problems. lie exercised virtuallyno independent judgmeit Iit essence. Root's duties were to keep an eyeoni the plant and to rlfort an'y anid all problems to Jacobo Marti. Rootwas Respondent's genclal agent aidl could be expected to act within theparameters ofI his authority See I' & D Eierpriies. inc., d/b/a WestwardHo Iltoti, 251 NLRB 1199. 1207-(18 (1980), International Lonig;ihoremCenand f'arehousemen', Unioni. C10 (Sunset Line and Twine Compuanv), 79NLRB 1487, 1509 (1048). We also agree with the Administrative LawJudge that Robert Syphrit was Respo ndcint's agent for the purpose of un-ccveriing the identity !it union activists, in tlai Jacobo Marti authoirizedhim to find out who started the organizational campaign.While agreeing with the Administrative Law Judge that Respondentharbored uniont atimus, ste also rely upon our findings in Jacobo Mutil &Sons, Inc.. 255 NLRB 1428 (1981). enfd. 676 F.2d 975 (3d Cir. 1982). Inthat case. we found that Respondent violated Sec. 8(a)(l) of the Act bythreatening to close the plant if the ecnployecs obtained union representa-tion, and by promising employees increased wages and better workingconditions if they did not support a union.2 The Administrative I. aw Judge found that Robert Syphrit. Respond-ent's agent, asked Lester Custer if lie knew anything about solicitation ofauthorization cards. and accused Custer of soliciting. The AdministrativeLaw Judge's Decision is unclear with respect to whether thiis incidentconstitutes an interrogation in violation of Sec 9(iXl) of the Act Wefind that it doesMember Jenkins does not rely on Wright Ime Inc. a Divisionl of WrightLine. Inc., 251 NL RB 1083 (1980), enfd. 062 F 2d 899 (Ist Cir 1981).That decision concerns idetifving the cause of discharge where a genu-ine lawful and a genuinle unlawfill reason exist Where its here, the assert-264 NLRB No. 7ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge andhereby orders that the Respondent, Jacobo Marti &Sons, Inc., New Wilmington, Pennsylvania, its offi-cers, agents, successors, and assigns, shall take theaction set forth in the said recommended Order.ed law ful reason is found to be a pretext, onl , one genuine reason re-mains-the unlawful one. The attempt to apply Wright Line in such a sit-uation is futile, confusing, and misleading: Member Jenkings would award interest on backpay in accordancewith the formula set forth in his partial dissent in Olyvipic Meidical Corpo-ration, 250 NLRB 146 (1980).DECISIONSTATEMENT OF THE CASEBENJAMIN SCHLESINGER, Administrative Law Judge:This proceeding was heard by me in West Middlesex,Pennsylvania, on July 9, 10, 15, and 16, 1981. The com-plaint' alleges that Respondent Jacobo Marti & Sons,Inc., violated Section 8(a)(3) and (1) of the NationalLabor Relations Act, as amended, 28 U.S.C. § 151, erseq., by discharging Robert Reighert and laying offLester Custer and James Elliott2because of their activi-ties on behalf of the Union and engaging in one act ofinterrogation. Respondent denies that it violated the Actin any manner and affirmatively denies that it is subjectto the Act's jurisdiction.Upon consideration of the entire record herein, includ-ing my observation of the demeanor of the witnesses asthey testified and my review of the briefs filed by theGeneral Counsel and Respondent, I hereby render thefollowing:FINDINGS OF FACt AND CONCL USIONS OF LAWAlthough Respondent denies that it is an employersubject to the jurisdiction of the Act, I am bound by theBoard's prior determination in 255 NLRB 1428 (1981),wherein the Board found that Respondent was an em-ployer and that it would effectuate the purposes of theAct to assert jurisdiction over it. Therefore, I concludethat Respondent is a Pennsylvania corporation with anoffice and place of business in New Wilmington, Penn-sylvania, where it engages in the manufacture, process-' The relevant docket entries are as follows: The unfair labor practicecharge was filed by United Food and Commercial Workers Union, Local298, chartered by United Food and Commercial Workers InternationalUnion, AFL-CIO-CLC (herein the Union), oi September 2, 1980, andamended on October 3. 1980 The complaint issued on November 26.1980.Respondent conceded that its layoff of these two employees was per-manenit without any intention to recall them. and that the layoffs wereconstructive discharges They w.ill be so treated In light of this. Re-spondent's motion to dismiss the complaint because there was no allega-tiol that Respondent failed to reinstate them is denied In the circum-stances herein, that omission is insignificant and the omitted allegation isnow admitted.30 JACOBO MARTI & SONS, INCing, and distribution of cheese and related products.During the calendar year ending October 31, 1980,3 Re-spondent, in the course and conduct of its business oper-ations, provided services valued in excess of $50,000 forFarmer's Cheese Co-Op Association, a Pennsylvania cor-poration located in New Wilmington, Pennsylvania,which derived gross revenues in excess of $500,000 andsold goods valued in excess of $50,000 directly to pointsoutside the Commonwealth of Pennsylvania. I furtherconclude that Respondent is now and has been at alltimes material herein an employer engaged in commercewithin the meaning of Section 2(2), (6), and (7) of theAct.4I also conclude, as Respondent admits, that UnitedFood and Commercial Workers Union, Local 298, char-tered by United Food and Commercial Workers Interna-tional Union, AFL-CIO-CLC, is a labor organizationwithin the meaning of Section 2(5) of the Act.The central question involving each of the dischargesherein is whether Respondent had direct or impliedknowledge of each employee's union activities. If it didnot, as Respondent vigorously contends, the GeneralCounsel cannot meet its burden of proving that the dis-charges were motivated by reasons illegal under the Act,because it is well established that, otherwise, an employ-er may discharge an employee for good reason or forbad reason or for no reason at all. Edward G. Budd Man-ufacturing Co. v. NV.L.R.B., 138 F.2d 86, 90 (3d Cir.1943), cert. denied 321 U.S. 773 (1943).The union campaign commenced, according to Custer,in mid-July, when he was given union authorizationcards and began distributing them to employees for theirsignature. Within a month, on August 11, Custer over-heard Respondent's president, Jacobo Marti (hereafterJacobo), telling Robert Syphrit, who is alleged to be Re-spondent's supervisor or agent, to find out "who it wasthat started this and got the cards going." Custer, how-ever, admitted that the investigatory affidavit that he hadoriginally given to a representative of the Board's Re-gional Office stated only that Syphrit was to "try to findout who it was."Custer also testified that, 2 days later, on August 13,Syphrit asked employee Michael Yearian what hethought about the Union, to which Yearian replied thatJacobo would never go for it. Syphrit turned to Custer,first asking if Custer knew anything about the unioncards. Custer answered that some employees had signedcards; Syphrit then accused Custer of having instigatedthe union activities.The sole evidence of Respondent's knowledge of theunion activities of Elliott, who signed a union authoriza-tion card and spoke to five employees about the Union,was a conversation with Jacobo's son, Tim, who onAugust 21 asked Elliott whether he was going to theunion meeting (which was, in fact, scheduled to be held3 All dates hereinafter refer to 1980, unless otherwise statedI The parties stipulated that Respondent preserved all its defenses con-cerning the Board's jurisdiction to its petition to set aside the Board's ear-lier Order, now pending before the United States Court of Appeals forthe Third Circuit (Case No 81-19711 However, Respoldent abandonedits defense that its employees were agricultural employees exempt fromcoverage of the Actthat day). Elliott asked, "what union meeting?" and Timwalked away.Robert Reighert testified that he and Custer were theprincipal solicitors of union cards. In or about late July,employee Kerrigan, who had signed a card, reportedthat he had told another of Respondent's alleged supervi-sors or agents, David Root, of Reighert's soliciting activ-ities. As a consequence, Reighert asked Root the nextday whether Root was going to turn him in. When Rootreplied that he would not tell Jacobo, Reighert askedRoot to sign a card, but Root declined to do so on theground that he was a "salary worker."Jacobo, Syphrit, and Tim denied these conversations;Root did not testify. Furthermore, Respondent deniedthat Syphrit, Tim, and Root were its supervisors oragents, as alleged in the complaint. There is little doubtas to Tim, who conceded that he scheduled Respond-ent's part-time employees (students) for work. He hiredone part-time employee He received more pay thanmost of the employees. He signed numerous warning,termination, and separation notices, recommending thatcertain employees never be rehired or, in case of warn-ings, recommending discipline if the employees shouldcontinue to engage in their conduct. That Respondentbelieved that he had supervisory functions is demonstrat-ed by its later instruction to him not to talk to employeesabout the Union. I find that Tim is a supervisor withinthe meaning of Section 2(11) of the Act.Syphrit's and Root's status is more difficult to resolve.Although Syphrit was the person entrusted with ensur-ing that Respondent's cheesemaking process was accom-plished and was introduced to new employees as theirsupervisor or foreman, he performed principally unitwork, was paid no more than some of Respondent'sother employees, and received the same benefits as all ofthe other employees, as did Root. It is true that he wasentrusted with menial powers of directing that the chee-semaking process be followed;5but there appears littlethat he did which required the exercise of independentjudgment and there is no evidence that he was entrustedwith those attributes which Section 2(11) of the Act de-fines as supervisory.Root worked from midnight to 8 a.m. on the nightshift, the principal function of which was to clean thevats, pipes, forms, machines, molders. and cookers (aswell as the floors) in order to prepare for the processingof cheese in the morning. Root was to ensure that thiswas done,6but there is no evidence that he hired, fired,or otherwise disciplined employees or that he was any-thing other than an employee within the meaning of theAct, except as herein set forth. Reighert testified that hes Jacobo testified that the cheesemaking process is an assembly lineand generally runs by itself. In describing the duties of Reighert. whomhe selected to direct the employees in the room which processed swtsscheese. which duties I find to he the same as Syphrit's, %When he directedemployees in the mozzarella room.. acobo stated he ,as "to supervisethe other people or keep and [sic] eye on them so that nothing happened.don't get cut: do the job right; the cheese is cut right; the cheese isstamped right .You've got to) keep them mo'ingRxoot also< walked through the parking lot. checked the sump pumps.and made sure that the cooler do)rs sere locked--functions that are nodifferent from those entrusted to a night watchman31 DECISIONS OF NATIONAL LABOR RELATIONS BOARDwas told by both Jacobo and Ronald Miller, Respond-ent's plant superintendent, that Root was the foreman,and he said that, on one occasion, Root threatened tosend him home because he was tired. Yet, on another oc-casion, when employees were engaged in horseplay,Root said that the employees would have gotten in trou-ble if Jacobo or Miller were present. Although Reigherttestified that Root gave him an oral warning because ofthat incident, such testimony appears to be inconsistentwith Root's implied disclaimer of authority to disciplineemployees and with the manner that Jacobo governedRespondent's operations, discussed infra. The GeneralCounsel argues, however, that Root received a salary,rather than an hourly rate paid to most employees; butJacobo credibly explained that Root's wages resultedfrom long-standing practice and that both he and a chee-semaker, an employee, received salaries.The General Counsel also relies on a warning noticeallegedly signed by Root as a "supervisor" and on thefact he discharged his brother for hitting him, an incidentwhich prompted Respondent to oppose the brother's ap-plication for unemployment benefits on the ground thathe hit his "supervisor." My examination of the warningslip leads me to conclude that Root did not sign it andthat Miller did. Furthermore, even though Root andSyphrit were sometimes referred to as foremen or super-visors, mere nomenclature is insufficient under the Actto prove supervisory status. N.L.R.B. v. Southern Blea-chery & Print Works, Inc., 257 F.2d 235, 239 (4th Cir.1958), cert. denied 359 U.S. 911 (1959). Although Re-spondent opposed Root's brother application for unem-ployment benefits on the ground that he hit a "supervi-sor," Respondent's payroll records showed that Rootwas not treated by it as a "supervisor" and it cannot besaid that Respondent's tactical opposition in the unem-ployment proceeding is sufficient to determine Root'sstatus.More worrisome is the General Counsel's argumentthat, if Root and Syphrit were not determined to be su-pervisors under the Act, there would be no supervisorspresent in the plant for substantial periods of time. Therecord shows that Respondent's operations were con-ducted in three shifts: day, from 7 a.m. to 3 p.m.; after-noon, from 3 to 11 p.m.; and night, from 11 p.m. to 7a.m. Ronald Miller, Respondent's plant superintendentand an admitted supervisor, normally came to work at5:30 or 6 a.m. and remained until 4 or 4:30 p.m. The onlyother admitted supervisor was Jacobo, who normallyworked about 16 hours each day, had not taken a vaca-tion for years, and was described by one witness as a"workaholic." Often, Jacobo would remain at work untilseveral hours into the night shift when cheese was stillbeing processed in order to ensure that it was finishedproperly.There were times during the day that no supervisorwas present at Respondent's facility-typically, from 5 to7 p.m., when Jacobo went home for dinner, and duringthe night shift when no cheese was being processed. But,even when Jacobo was at his home, which was only amile or so from the plant, he maintained close contactwith the plant. All incoming phone calls to the plantfrom 5:30 p.m. to 8 a.m. were routed directly to hishome. Both Syphrit and Root were under orders to callJacobo for any instructions and almost all witnessesagreed that Syphrit and Root were frequently in contactwith Jacobo and made few decisions on their own.Indeed, if Jacobo's personal attention was required to begiven to any matter (such as broken machinery or cheesenot being made properly), Jacobo would within a fewminutes return from his home to the plant to take directcontrol. Thus, Jacobo was so easily accessible and soclose to the plant that it may be stated that he was realis-tically present in the plant at all times and that the plantwas never wholly unsupervised by him.I find that both Syphrit and Root are not supervisors.Although they were instructed by Jacobo to see that thework was performed properly, that is a function fre-quently held to be possessed but leadmen-employees RossPorta-Plant, Inc., 166 NLRB 494 (1967), enfd. 404 F.2d1180 (5th Cir. 1968). Their slightly greater responsibil-ities were essentially of a routine and repetative nature,seldom if ever requiring the exercise of independentjudgment, and do not establish supervisory authority. B-P Custom Building Products, Inc.; and Thomas R. PeckMfg., 251 NLRB 1337, 1338 (1980); Kendick Engineering,Inc., 244 NLRB 989 (1979). Syphrit's adjustment of em-ployees' lunchtime breaks has not been held to be an in-dicia of supervisory status. Cumberland Shoe Corporation,144 NLRB 1268, 1270 (1963), enfd. 351 F.2d 917 (6thCir. 1967); Edgar L. Landen t/a Speed Mail Service, 251NLRB 476 (1980). Indeed, the Board has held that em-ployees with arguably far greater supervisory functionsare nonetheless employees. Hydro Conduit Corporation,254 NLRB 433 (1981).The General Counsel argues alternatively that they areat least agents of Respondent. I agree. Clearly, theyacted as Jacobo's "eyes and ears" in his absence. Theyreported all unusual happenings and received directionsfrom Jacobo and Miller. They transferred employeesonly with Jacobo's and Miller's approval. Similarly, theygave directions to employees only after having talkedwith Jacobo and Miller first.'Jacobo testified that bothSyphrit and Root frequently called him, and he, as fre-quently, gave them directions which they then relayed tothe employees. The employees often knew that whenSyphrit and Root directed them in their work, they weremerely relaying Jacobo's orders and acting as Jacobo'sagents. They were thus placed in a strategic positionwhere employees could reasonably believe they wereacting on Respondent's behalf. Samuel Liefer and HarryAstrecher, a copartnership, River Manor Health RelatedFacility, 224 NLRB 227 (1976); Community Cash Stores.Inc., 238 NLRB 265 (1978), enfd. 87 LC § 11,593 (4thCir. 1979). They were introduced to employees as Re-spondent's supervisors or foremen, Helena LaboratoriesCorporation, 225 NLRB 257 (1976); and, as Respondent'sbrief concedes, they served as conduits of its supervisors,an indicia of agency status. Edgar L. Landen, supra. Iconclude that under Board law both Syphrit and Rootare Respondent's agents.7 The contested warning slip, allegedly signed by Root, was signed byMiller, w ho instructed Root to gi e It to the employee32 JACOBO MARTI & SONS, INCAlthough certain testimony' of the three dischargeesappears to be inconsistent with their precomplaint inves-tigatory affidavits," I found each to appear sincere andcandid, and I credit their testimony at the hearing. Asstated above, Root never testified, and I find the unre-butted testimony of Reighert not improbable.9Thatmeans that at least Root knew of Reighert's attempts toobtain union authorization cards before he was terminat-ed, and, in light of events which followed and the failureof Root to testify, it is not unlikely that Root relayedthat information to Jacobo.'°In so finding, I am not im-puting knowledge to Respondent merely because itsagent had knowledge of an employee's union activities,an argument that appears implicit in the General Coun-sel's brief. Although that knowledge must be imputedwhen a supervisor has knowledge, no presumption ap-plies to agents (although a principal is bound by itsagent's acts). However, when an agent is specifically au-thorized by its principal to obtain knowledge of unionactivities, a different rule applies, because the agent isthen acting within the principal's specific authority and itmust be presumed that the agent carried out the princi-pal's direction.Accordingly, when Syphrit was told by Jacobo to findout who started the union organizing campaign, it mustbe assumed that part of Syphrit's function was to reportback to Jacobo what Syphrit had learned. II In light ofthe most improbable reason for Custer's subsequentlayoff, only a day after he wuas interrogated by Syphrit, itfollows that Jacobo was duly informed by his agent. Fi-nally, it is true that Tim's interrogation of Elliottl2 wasnot really meaningful. Although I credit Elliott, the con-versation merely shows that Tim was aware of the unionmeeting long before Labor Day, when Respondent al-leged it first knew of any union activities. Other thanthat, Elliott denied to Tim that he knew of any unionmeeting; and the only conclusion which may be drawn iseither that Tim knew of Elliott's union activities, whichwere not as significant as those of Custer and Reigh-" In particular. Ihe conversations betwecen Reighert and Root and be-tween Tim and Elliotll ere omitted front Reighert's and Elliolt's affida-vits, but both testified that they were never asked by the Board's agentabout employer knollcedge. Custer omitted from the conversation be-tween Jacobo and Syphrit the portion about who got the cards going,but I find it probable that thait ;as said in light of Syphrit's subsequentinterrogatlion9 Admittedly. Root was no longer employed by Respondent at thetime of the hearing However, he regularly delivered milk to Respond-rnt's facility, and no reason appears why Respondent could not have elic-ited his testimony. Syphrit testified that he first found out about the em-ployees' union activities the day before labor Day and told Jacoho thenext workday. when Jacoho alleged that he first knew of the union activ-ities'O Syphrit testified that hie first ound out about the employees' unionactivities the day before l albor Day and told Jacoho the next workday.when Jacoho illeged that he first knew of the union activities.:1 Because I have credited Custer's narration of the conversation be-tween Jacobo and Syphrit, there is no doubt as to Syphrit's status asagent Quality Drywall Conipany , Inc., 254 NLRB 612, 620, fn 5 (1981)12 Tim's interrogation wasa not alleged as an independent violation ofSec 8(a)(1) of the Act Hosus cr, it was fully litigated and related to) theheart of the complaint; and I conclude that it sought to obtain informa-tion regarding Elliott's union actil ties Sourhestern Bell Ielephone Com-pany, 237 Nl RB I10 (tlt7)ert,'3 or that he did not know, but was trying to findout.As stated above, the credibility findings as to Respond-ent's knowledge of union activities are also based onevents which followed the conversations to which thethree discharges testified. The permanent layoff of 12employees from August 6 to 25 was not illegal per se. Iam satisfied that milk supplies had diminished to a pointwhere Respondent could no longer produce the amountof cheese it was capable of producing and that it hadreason to reduce the number of its production employ-ees. Indeed, in 1979, Respondent had laid off 12 employ-ees when a similar shortage of milk occurred. Contraryto the contentions of Respondent, however, the 1979 and1980 layoffs were not wholly identical. Although Re-spondent contends that its selection of employees wasnot based on seniority but was based on whom it consid-ered to be the least capable (for a variety of reasons) aswell as its needs for employees on certain jobs in theplant, all the employees laid off in 1979 had been firstemployed only in 1979. In 1980. Respondent selectedonly a few employees who had first been employed in1980; the majority had been employed for much longerperiods of time and included Elliott, who commencedemployment on April 12, 1977. Further, Respondentcontends that in 1979, just as in 1980, employees werelaid off, with no intention of recalling them. But thenumber of permanently laid off employees is substantiallydifferent. Of 12 employees laid off in 1979, all but 5 wererecalled to work.'4Of 16 employees laid off 1980, 12lost their jobs permanently. i5 I deem it more than coin-cidental that of those 12 employees, only I had not beensigned an union authorization card, a significantly higherpercentage of union adherents than what might havebeen statistically expected. H6As stated above, Respondent's selection of employeesin 1980 was allegedly based on the work performance ofthe employees. The one exception was Custer, whomJacobo conceded to be one of his best employees. Hisdischarge was premised upon two interlocking themes:that Custer had indicated an intent to leave his employ-ment and go to work on his father-in-law's farm andthat, because he occupied a position of singular impor-tance, Respondent could not afford to keep him on thepayroll with the expectation that, inevitably and soon, itwould have to train a new employee for the same posi-13 Elliott had signed a union authorization card anid talked to five em-ployees about the Union. When those five indicated their interest, he re-ferred them to Reighert. Custer and Reighert each obtained approximate-ly 20 cards, and Custer was the one who gathered all cards and gavethem to the Union.in Custer and Syphrit both testified that they were laid off in 1979. buttheir layoffs are not reflected on an exhibit prepared by Respondent andstipulated to as representing the employees laid off then. If their testimo-ny were to be credited. 14 employees were laid off in 1979 and 9 wererecalled to work.1i There is no record evidence that three of the four recalled employ-ees had or had not signed union authorization cards. Three were em.ployed on the wrapping line. The tine who signed a card performed thesame kind of work as Elliott and Custer and was recalled the day afterthe Union's original unfair labor practice charge was received by Re-spondent. He was subsequently discilarged"I Approximately 70-75 employees of Respondent', 120 employeessigned union authorization cards33 DECISIONS OF NATIONAL LABOR RELATIONS BOARDtion. On the surface, this is an appealing argument. How-ever, a month before Custer was laid off, he was trans-ferred from being the assistant loader of trucks (whichhe did not perform full time in any event) to a laborer inthe mozzarella room, a job most anyone could perform.It was that position from which he was laid off, and the"important" job of loading is at present filled in by Timand Syphrit, when assistance is needed for loading atruck.Accordingly, Respondent's principal justification forthe discharge of Custer, only I day after he was interro-gated by Syphrit, is not supported by the record herein.Further, even assuming that Custer occupied a positionof great importance to Respondent, it should haveknown that he did not in fact go to work on his father-in-law's farm. Shortly after he was laid off, the unfairlabor practice charge herein was filed (the amendedcharge alone relates to Custer) and Custer had earlier ap-plied for unemployment benefits, of which Respondenthad been advised. In light of these facts, I discredit Jaco-bo's testimony that he was unaware that Custer was notworking on the farm at any time and that he becameaware of Custer's lack of employment only at the hear-ing.17Nor do I credit Jacobo's explanation of why he select-ed Elliott for layoff; to wit, his temper, his intimidatingnature, and his sometimes violent attitude. Elliott had notbeen laid off in 1979 and had received only one writtenwarning from Respondent for an incident in which otheremployees were similarly warned. Although Jacoboclaimed that Elliott was constantly fighting with newemployees, it appears that he talked with Elliott onlyonce, before the 1979 layoff, but he did not lay off El-liott as one of the "worst" employees. The evidence ofhis continued fighting was supported by the most generalhearsay statements attributed by Jacobo to other employ-ees. Yet, even those allegations were not enough toprompt Jacobo to lay off Elliott first from the mozzarellaroom. Instead, he laid off another employee, admittedlyonly "so-so", whom he recalled to work in early Sep-tember; and he laid off Elliott only on August 22, theday after the union meeting he attended, as to whichTim had interrogated him.'8The General Counsel's complaint regarding Reighertis based on claims that he did not engage in interferingwith the orderly flow of processing cheese, of which hewas accused, and that, even if he did interfere with theprocessing, such reason was either pretextual or was ap-plied disparately. On August 14, Jacobo reprimandedReighert for talking with another employee, Bill Sigler,while he was supposed to be carrying out his duties.Both Reighert and Sigler, admittedly not a union adher-ent, were sent home early. The following day, accordingto Jacobo, Reighert continued to talk with other employ-ees, for which he was fired.I discredit Jacobo's testimony concerning his reasonsfor discharging Reighert. First, I note that, during cross-17 I also discredit Jacobo's narration of a conversation with Custer onthe morning he was laid off. In crediting Custer, I find that he gaveJacobo no cause to believe that he was imminently going to leave Re-spondent's employ to work on his father-in-law's farm.is Three other union card signers were discharged on August 22.examination of him by the Union's counsel, Jacobo's abil-ity to recall many events surrounding the discharge sud-denly abandoned him. Second, his testimony was whollyimprobable. Reighert, according to him, was for monthsand months constantly talking, thus interfering with thecheesemaking process. However, Jacobo selected Reigh-ert to be the lead person in the swiss cheese room, di-recting up to eight employees to ensure that the job wasbeing performed efficiently. Why Reighert, with his al-leged history of interference with Respondent's oper-ations, should have been selected as Jacobo's "eyes andears," to a position similar to those of Syphrit and Root,was lamely explained. I further discredit Jacobo's testi-mony that Reighert was derelict in his duties in the pastand that Reighert was talking and interfering with Re-spondent's operations on August 15. Specifically, I findthat, when he was discharged, he was neither talking norinterfering with the cheesemaking process, because theconveyor belt was not running and no adequate andcredible proof was elicited that the process was notbeing attended to. Further, in light of the fact that otheremployees were shown to have engaged in conductequally as bad as that of which Reighert was accused,'9without punishment, I find that Respondent's dischargeof him constituted disparate treatment, which furthersupports the conclusion that, but for Reighert's knownunion activity, he would not have been discharged.The touchstone of any 8(a)(3) complaint is motivation.It is well established that if "the stated motivation fordischarge is false ... [one] can infer that there is an-other motive." Shattuck Denn Mining Corporation (IronKing Branch) v. N.L.R.B., 362 F.2d 466, 470 (9th Cir.1966); N.L.R.B. v. Bird Machine Company, 161 F.2d 589,592 (Ist Cir. 1947). The other motive is easily ascertain-able, for the stipulated facts in the earlier Board proceed-ing establish that Respondent had reason to fear that, ifthe union organizational efforts were successful, it wouldlose its supply of milk from its Amish suppliers. Further,both Jacobo and Miller conceded that they opposed theUnion, and I find it not improbable that Jacobo's at-tempt, through Syphrit, to ascertain who started theUnion was not solely for informational purposes but todo something about it.The timing of the discharges and who was affected bythem also supports the inference that employees' unionactivities were at the core of the actions taken. Althoughit may be coincidental, Custer was discharged a day afterhe was interrogated, Elliott a day after he was interro-gated and after he attended a Union meeting, and Reigh-ert within two weeks after he had requested Root to signa union authorization card. Illegal motivation has oftenbeen inferred from the timing of an employer's actions.California Bake-N-Serv Lid., 227 NLRB 548, fn. 2 (1976);Inland Motors, 175 NLRB 851, 853 (1969), enfd. 439 F.2d82 (9th Cir. 1971). Further, the fact that the permanentlayoff affected almost exclusively union adherents sup-ports the inference of illegal motivation. Camco, Incorpo-rated, 140 NLRB 361, 365 (1962), enfd. with modifica-19 Sigler, when found talking again, was not discharged or evenwarned. According to Jacobo. Sigler did not "interfere with work thatmuch."34 JACOBO MARTI & SONS, INC.tions not here relevant 340 F.2d 803 (5th Cir. 1965);N.L.R.B. v. Midwest Hanger Co., et al, 474 F.2d 1155,1158 (8th Cir. 1973).Under Wright Line. a Divsinon of Wright Line. Inc., 251NLRB 1030 (1980), enfd. 455 U.S. 989 (Ist Cir. 1981),where there are two reasons presented for the disciplineof an employee, one in violation of the Act and the othernot in violation, the General Counsel meets its burden ofproof by showing, prima facie, that the employee wasdisciplined for reasons which violate the Act. Respond-ent's contention that the employees went to "extremes"to keep secret their union activities does not necessarilyprohibit the inference that it had knowledge of them.C.S.C. Oil Company, a Division of Cook United, Inc..d/b/a Ontario Gasoline & Car Wash, 228 NLRB 950, fn.2 (1977). In addition to the credited proof that Tim knewof the union meeting on August 21 and that Jacoboknew of union activities a week before and requestedSyphrit to find out who started them, it appears thatsome union activities were conducted in the Respond-ent's lunchroom and parking lot. Jacobo's long workhours and his concessions that "usually nothing gets byin this place," that he has "people [whom] I know realwell," and that "sooner or later, somebody probablywould say something about" the union activities lendssome support for the inference that, despite the employ-ees' attempts at secrecy. it is not wholly unlikely thattheir efforts failed. In sum. I find that Respondent'sknowledge of union activities, its union animus, thetiming of the discharges, and the invalidity of its reasonsfor the discharges support a conclusion of illegal motiva-tion. W H. Scott d/h,/a Scott's Wood Product, 242 NLRB1193, 1197 (1979).Having established that a prima facie case exists forfinding a violation, Wright Line holds that Respondentmust demonstrate that, for legal cause, it would havetaken the same actions against the three employees evenwithout consideration of its illegal motivation. Because Ihave found that its reasons for selecting Custer were spu-rious; for Elliott. inflated; and, for Reighert, unsupportedand disparate-I find no support for Respondent's posi-tion and conclude that, but for the illegal motivation, Re-spondent would not have discharged them and that Re-spondent has violated Section 8(a)(3) and (1) by sodoing.The unfair labor practices engaged in by Respondent,occuring in connection with its operations describedabove, have a close, intimate, and substantial relationshipto trade, traffic, and commerce among the several Statesand tend to lead to labor disputes burdening and ob-structing commerce and the free flow thereof.TH K RI-liI)YHaving found that Respondent had engaged in unfairlabor practices within the meaning of Section 8(a)(3) and(I) of the Act, I shall recommend that it cease and desisttherefrom and that it take certain affirmative action de-signed to effectuate the policies of the Act. Havingfound that Respondent unlawfully discharged LesterCuster, James Elliott, and Robert Reighert in order todiscourage their union activities, I shall recommend thatRespondent reinstate them to their former positions or, ifthose positions no longer exist, to substantially equivalentpositions, replacing if necessary any employees hired fortheir positions after they were discharged,"0withoutprejudice to their seniority or other rights and privilegespreviously enjoyed, and make them whole for any loss ofpay, benefits, or other rights and privileges they mayhave suffered as a result of the discrimination againstthem. Backpay thereon shall be computed in the mannerset forth in F. W. Woolworth Company, 90 NLRB 289(1950), with interest as prescribed in Florida Steel Corpo-ration, 231 NLRB 651 (1977).2i Because Respondent haspreviously been found to have violated the Act, I con-clude that Respondent has demonstrated a proclivity toviolate the Act sufficient to warrant the imposition of abroad order against further violations of Section 7, par-ticularly in light of its attempt herein to target the twoleading union adherents for discharge. Hickmott Foods,Inc., 242 NLRB 1357 (1979).Upon the foregoing findings of fact, conclusions oflaw, upon the entire record, and pursuant to Section10(c) of the Act, I hereby issue the following recom-mended:ORDER22The Respondent, Jacobo Marti & Sons, Inc., NewWillmington, Pennsylvania, its officers, agents, succes-sors, and assigns, shall:1. Cease and desist from:(a) Interrogating its employees about their union activ-ities and the union activities of its other employees.(b) Discharging its employees because they joined,supported, or assisted the Union and in order to discour-age membership in, support, and assistance of the Unionby all its employees.(c) In any other manner interfering with, restraining,or coercing its employees in the exercise of the rightsguaranteed them in Section 7 of the National Labor Re-lations Act, as amended.2. Take the following affirmative action designed to ef-fectuate the policies of the Act:(a) Offer to Lester Custer, James Elliott, and RobertReighert immediate and full reinstatement to their formerpositions or, if those positions no longer exist, to substan-tially equivalent positions, replacing if necessary any em-ployees hired for their positions after they were dis-charged, without prejudice to their seniority or otherrights and privileges previously enjoyed, and make themwhole for any loss of pay, benefits, or other rights andprivileges they may have suffered as a result of the dis-crimination against them in the manner set forth in thesection of this Decision entitled "The Remedy."(b) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, all2O Respondent admitted that new employees were hired to replace thedischargees2I See, generally, Iis Plunhbing & Hearing Co., 138 Nl RH 716 (1%2).In the event no exceptions are filed as provided by Sec. 102.46 ofthe Rules and Regulations of the National Labor Relations Board, thefindings, conclusions, and recommended Order herein shall, as providedin Sec. 102.48 of the Rules and Regulations, he adopted h) the Board andbecome its findings. conclusions. and Order. and all objections theretoshall hbe deemed waived for all purposes35 DECISIONS OF NATIONAL LABOR RELATIONS BOARDpayroll records, so,:ial security payment records, time-cards, !erilimnel records and reports, and all otherrecords nucc(ssaly to analyze the amount of backpay dueunder the terms of this Order.(c) Post at its plant and facility in New Wilmington,'Pennsylvani;i, copies of the attached notice marked "Ap-pcndix."'C(opies of said notice, on forms provided bythe Regional !)ir-ctor for Region 6, after being dulysigned hy Rcslponillcnt's authorized representative, shallbe postcd by Respolden t immediately upon receiptthereof anld be nTaintlailed by it for 60 consecutive daysthereaftcr. in c(onlspictous places, including all placeswherc noticcs to employees are customarily posted. Rea-sonablc steps shall bc taken by Respondent to ensure thatsaid noti.cs art. not altered, defaced, or covered by anyother niatcri;i](d) Ntt1l1 tihic Rcgional Director for Region 6, within20 days from ltci datc of this Order, what steps Respond-ent has taktii to coirnpl licirewith.::: Ill the cs IIha thl Ihis ( )rlcr s enflorced by a Judgment of a UnitedSlaltls (uMil [I >1 lpt'll., It:hi cords il the notice reading "Posted byOrder (if the Nmlliil I.ilalio Rclalionls Board" shall read "Posted Pursu-ril to a Judgirnltt of the Uniicd States Court of Appeals Enforcing anOrder of thl Nalltilal I .hor Relati ois Bioard."APPENDIXNoTlc E To EMPI ON t I SPOSTEl) BY ORDIIR 01: I IHNATIONAl LABIOR R.A'IIONS BOARDAn Agency of the United States GovernmentWE WILI. NOT1 interrogate our employees abouttheir union activities and the union activities of ourother employees.WE WI.lL NOT discharge our employees becausethey joined, supported, or assisted United Food andCommercial Workers Union, Local 298, charteredby United Food and Commercial Workers Interna-tional Union, AFL-CIO-CLC, and in order to dis-courage the membership in, support, and assistanceof the Union by all our employees.WE WIL.L NOT in any other manner interferewith, restrain, or coerce our employees in the exer-cise of the rights guaranteed them in Section 7 ofthe National Labor Relations Act. as amended.WE WILt. offer to Lester Custer, James Elliott,and Robert Reighert immediate and full reinstate-ment to their former positions or. if' those positionsno longer exist, to substantially equivalent positions,replacing if necessary any of our employees hiredfor their positions after they were discharged, with-out prejudice to their seniority or othler rights andprivileges previously enjoyed, and WE wlt.l makethem whole for any loss of pay, benefits, or otherrights and privileges they may have suffered as aresult of our discrimination against them, with inter-est.JAoHO MART I & SONS, IN(36